Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00639-CV

                                      Claudia Lynn ALVAREZ,
                                              Appellant

                                                  v.
                                              Juan Jose
                                        Juan Jose ALVAREZ,
                                               Appellee

                     From the 408th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2007CI08882
                          Honorable Cathleen M. Stryker, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: January 29, 2014

DISMISSED AS MOOT

           On January 13, 2014, appellant filed a response to our order regarding payment of the fee

for the clerk’s record. This response (1) establishes that appellant has paid the fee for the clerk’s

record, (2) states that the judgment appealed has been vacated, and (3) requests that this appeal be

dismissed as moot. The response contains a certificate of service to appellee, who has not opposed

the request for dismissal. On January 17, 2014, the clerk’s record was filed. The clerk’s record
                                                                                04-13-00639-CV


shows that the judgment appealed has been vacated by the trial court. This appeal is therefore

dismissed as moot.


                                               PER CURIAM




                                             -2-